Title: To Thomas Jefferson from Alexander Wolcott, 12 May 1807
From: Wolcott, Alexander
To: Jefferson, Thomas


                        
                            Sir
                            
                            Middletown Cont—12 May 1807.
                        
                        Mr. Benjamin Richard, a citizen of New York, formerly of New London in this State, is about to establish
                            himself in business at Malaga in Spain. Mr Kirkpatrick the present Consul at that place is said to be a subject of the
                            King of G. Britain. Mr. Richard supposes that a native citizen of America, suitably qualified for the office, would be
                            prefered to a foreigner, and, in short, is desirous of being himself appointed to the Office.
                        With regard to the propriety of removing, or continuing the present Consul I have no opinion, and certainly
                            should not think myself authorize to obtrude on you if I had sufficient information on the subject to enable me to form
                            one, But in respect to Mr Richards, as I have been acquainted with him from his childhood I can speak of him with some
                            confidence.
                        His profession has been that of a Sailor, and for many years he has been amongst the most respectable of
                            our Sea-Captains.
                        His education has not been classical, but his information on those subjects that would be likely require
                            official attention is probably as correct and extensive as would be necessary. He is a plain, sensible, respectable,
                            honest man, and I have no doubt would execute the Office with credit to himself and to the Government
                        I am with perfect respect Sir your Obedt Servt—
                        
                            Alex. Wolcott
                            
                        
                        
                            P.S. It occurrs to me that in the present case it would be wrong to omit in the enumeration of Mr. Rs
                                qualifications, that he has at all times been a firm friend of the high interests of his
                                country and of those principles by which its councils are now guided, and that firmness ougt to have been named among
                                his Moral[cratic] Traits
                        
                    